Title: To Thomas Jefferson from Hezekiah Niles, 24 July 1823
From: Niles, Hezekiah
To: Jefferson, Thomas


Honored & dear Sir,
Baltimore
July 24. 1823.
I have to acknoledge your letter of the 25th, Incg 5$ on account of the weekly Register, which now has its direction to Charlottesville instead of Milton, as required.The people of the United States, are now deeply engaged in considering who shall succeed in the presidency. May their differences of opinion be so regarded, as to inspire a belief that there is no difference of principle among them!—And the result, let the choice fall on whom it may, be for the good of our country.We rejoice to hear that your health is reasonably restored—may you long remain to enjoy whatever affords pleasure to you in the evening of life!With great respect,H. Niles